Exhibit WALDEN FEDERAL SAVINGS AND LOAN ASSOCIATION AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT This AMENDED AND RESTATED AGREEMENT (“Agreement”) is hereby entered into as of June 28, 2007,by and between WALDEN FEDERAL SAVINGS AND LOAN ASSOCIATION (the “Bank”), STEPHEN W. DEDERICK (“Executive”), and HOMETOWN BANCORP, INC. (the “Company”), the holding company of the Bank, as guarantor. WHEREAS, the Company, the Bank and the Executive entered into a Change in Control Agreement effective June 28, 2007; and WHEREAS, Section 409A of the Internal Revenue Code (the “Code”), effective January 1, 2005, requires deferred compensation arrangements, including those set forth in change in control agreements, to comply with its provisions and restrictions and limitations on payments of deferred compensation; and WHEREAS, the Final Treasury Regulations issued under Code Section 409A in April of 2007 necessitate changes to the original agreement; and WHEREAS, the parties hereto desire to set forth the terms of the revised Agreement. NOW, THEREFORE, in consideration of the promises and mutual covenants herein contained, it is hereby agreed as follows: 1. Term of Agreement. a.The term of this Agreement shall be (i) the initial term, consisting of the period commencing on the date of this Agreement (the “Effective Date”) and ending on the date that is three (3) years after the Effective Date, plus (ii) any and all extensions of the initial term made pursuant to this Section 1.Notwithstanding anything in this Section1 to the contrary, the term of the Agreement shall be fixed at one year as of the effective date of a Change in Control. b.Commencing on the first anniversary of the Effective Date and continuing each anniversary date thereafter, the Board of Directors of the Bank (the “Board of Directors”) may extend the term of this Agreement for an additional one (1) year period beyond the then effective expiration date, provided that Executive shall not have given at least sixty (60) days’ written notice of Executive’s desire that the term not be extended. c.Notwithstanding anything in this Section1 to the contrary, this Agreement shall terminate (i)if Executive or the Bank terminates Executive’s employment prior to a Change in Control and (ii)on the first anniversary of the effective date of a Change in Control. 2. Change in Control. a.Upon the occurrence of a Change in Control (as defined in Section 2c.) followed at any time during the remaining term of the Agreement by the Executive’s “Separation from Service,” as defined in Code Section 409A and the Treasury Regulations thereunder, in accordance with the terms of the Agreement, other than for Cause (as defined in Section 2d.), the provisions of Section 3 of the Agreement shall apply. b.Upon the occurrence of a Change in Control, Executive shall have the right to elect to voluntarily terminate his employment following the occurrence of an event constituting “Good Reason.”“Good Reason” means, unless Executive has consented in writing thereto, the occurrence following a Change in Control of any of the following: i. A material reduction in Executive’s responsibilities or authority in connection with his employment with the Company or the Bank; ii. Assignment to Executive of duties of a non-executive nature or duties for which he is not reasonably equipped by his skills and experience; iii. A reduction in salary or benefits contrary to the terms of this Agreement, or, following a Change in Control as defined in Section 2c. of this Agreement, any reduction in salary or material reduction in benefits below the amounts to which Executive was entitled prior to the Change in Control; iv. Termination of incentive and benefit plans (other than the Bank’s tax-qualified plans), programs or arrangements, or reduction of Executive’s participation to such an extent as to materially reduce their aggregate value below their aggregate value as of the Effective Date; v. A relocation of Executive’s principal business office by more than thirty-five (35) miles from its current location; or vi. Liquidation or dissolution of the Company or the Bank. Notwithstanding the foregoing, if the Company or the Bank reduces or eliminates the Executive’s benefits under one or more plans as part of a good faith, overall reduction or elimination of such benefits or plans, in a manner that does not discriminate against Executive (except as such discrimination may be necessary to comply with law), the Company’s or the Bank’s action shall not constitute Good Reason for termination or a material breach of this Agreement, provided that benefits of the same type or to the same general extent are not subsequently made available to other officers of the Company and the Bank, or any company that controls either of them, under a plan or program in which Executive is not entitled to participate.Furthermore, the Executive must give written notice to the Bank within 90 days after the initial occurrence of an event giving rise to “Good Reason” (as defined above) and the Bank shall have 30 days to cure such condition.If the condition is not cured during such period, the Executive must terminate employment no later than two years following the Good Reason condition. c.
